“.       .




                        WE   ,L~TTORNEY         GENERAL
                                 OFTEXAS



                                  March 27, 1972



     Honorable Bill Warren            opinion No.    M-1182
     County Attorney
     Shelby County,~Courthouse.,      Re:     Whether it is lawful
     P. 0. BOX    627                         for any person to make
     Center, Texas       75925                use of a dog or dogs
                                              in hunting, pursuing,
                                              or taking deer: in any
                                              portion of Shelby
     Dear Mr. Warren:                         County, Texas-

          You have-requested, an opinions of this office on the
     following,,-question,rephrased:

                  Whether it-is lawful for any person to make
             use~of a dog or:dogs.-inhunting, pursuing, or
             taking deer fin any portion of Shelby County,, Texas?

          The answer to your question requires us to consider and
     harmonize: two different acts:of,.the.~legislature.
     These are:

          (1) Article 880, Vernon's Penal Code, first enacted in
     1925, and last.amended-.by~Acts 62nd Leg. R.S. 1971, Ch. 543,
     p. 1855 reads as follows:

                  "Section 1. It is hereby declared unlawful
             for any person.-or personseto~make use of a dog or
             dogs,.in the:.hunting-of~.ourpursuing~or taking of
             any deer,. Any,:personor~,persons owning or con-
             trolling,any dog*-or-dogs and~who permits or allows
             such.:dog*.or.dogs::to.,.,run;
                                        trail, or pursue zany deer
             at.any:.~time:sha3.l:be:deemedguilty of a misdemeanor,
             and~upon:convictionshall:~be,'fined ,~in-anysum
             ofnot, lessthanTwenty-fives    Dollars ($25), and
             not more than;-Two-Hundred-Dollars ($200); pro-
             vided;.however;;:.that~this.-article~shallnot ~apply




                                     -53?6-
Honorable Bill Warren, page 2          (M-1102)



     to the Counties of~Brasoria, San Augustine, and
     Fort Bend., ~And,;,.provided,further,that it shall
     be.Xawful,to~ uses dogs for-the. purpose of trailing
     a wounded-deer in.the Counties of.Concho~;Jones,
     Zapata, andbngelina.

     (2) Article, 88Ob,, Vernon's Penal,Code,     (Acts   55th   Leg.
2nd C~;S., 1957 Ch. 13, p. 170):

          "Sec. 1. It shall be,unlawfulfor     any
     person,to‘make use-of a dog.-or dogs in the ,hunting
     of'or ~pursuing.or-taking of-~,anydeer in that
     portion of,Shelby-County,,Texas lying and being
     situated:South..and.West~of,U.S.'Highways 59 and
     96,,and being that portion of Shelby County lying
     South. and West of,the public,,highways leading
     from.Carthage,inPanola.County,    Texas. through
     Tenaha. and-Centeq  in Shelby County, Texas, to
     San Augustine, in San,Augustine~ County, Texas at
     any time."

     The, provisions~of Article 880 state generally that it
shall,be,-unlawful.for'any'person-to.usedogs    in the hunting
of,or.~pursuing or taking of zany-deer.~ Certain counties are
exceptedfromthe,~application    of,.Article 880,but Shelby
County~fs--not-one...of.
                       those~counties:  Article 880b, provides
that it shall,be ~unlawful.for ~anyone'to-use dogs in the
hunting-of or pursuing ortaking of deer in a specified
portions of Shelby County.

     In construing a'statute a~court is not restricted to the
body.of the.statute.~ It may refer to~otherprovisions,   such
as the-caption. ,The'title may. show the legislative intent.
53 Tex$Jur. 248, "Statutes",Section 168.

     Every provision,    clause, or word-of an act wills be con-
strued with, reference-to, its leading idea, orgenexaf purpose,
and~broughtso     far.as~,possPble.%ntoharmony~,therewith.  Thus,
where a.statute-,is,desPgned.to afford a remedy for existing
evils; it should.be,-given,such interpretation as will afford
a reasonable,.remedy; ~"Contrariwise:, a construction- that is
repugnant to,~the object of~the law or that,will defeat,
thwarti'or.unduly~limft its,plainpurpose,      will be avoided.
53 ,Tex.Jur;2d; p.237; "Statutes",Sec. 163.




                             ,-5377-
.       .




    Honorable Bill Warren, page 3           (M-1102)



         It is therefore most significant to view the language
    of the caption and-other.language,in the body of Article
    880b, as enacted.in 1957, to determine whether the legis-
    lature intended to impliedly authorize the use'of dogs in
    hunting of deer in a portion of Shelby County, thereby
    creating an exception to, the general, provisions of Article
    880. The caption reads as follows:

                 "An Actmaking,it  unlawful for any person to
            make use of a dog ordogs in then hunting, pursuing,
            or taking of any deer in the South and West portion
            of Shelby County, Texas, at any time; providing
            penalties for violation of this Act; and declaring
            an emergency. v

            Sections 3 of the Act,~the emergency clause,lreads:

                 "The fact that-,the,deer.population of Shelby
            County,is being rapidly depleted through the use
            of dogsin hunting in that~ county, thereby making
            it necessary that immediate measures be taken for
            the conservation of these animals, treats an emer-
            gency and an imperative public necessity . . . fl

In applying the above rules of statutory construction as
would best, show the legislative intent, it,is apparent that
the legislature has by Article 880 and 880b expressly pro-
hibited the hunting of deer with dogs in any portion of
Shelby County at.any time. To construe Article 880b to
impliedly authorize the use of dogs in hunting of deer in a
portion of Shelby County, as an exception to Article 880
would be wholly fnconsistent,with the language of the Act
and in effect would contribute to the expressed evil which
the Act seeks to suppress, "the depletion of~the deer pop-
ulation through the use of dogs in hunting in Shelby County."




    ' Acts 55th Leg., 2ndC:S. 1957, Ch.13, p.170.




                                  -'
                                   5378'^
Honorable Bill Warren, page 4            (M-1102)

     The amendment of Article 880, the general law statute,
as recently as 1971, without any exception for Shelby County,
futther supports the view-expressed above.

     You are therefore.advised that.it is unlawful for any
person~to make use of a dog or dogs in the hunting of or
pursuing-or taking of deer in,any portion of Shelby County.

                        S U:M, M A R Y

          ,It is unlawful for any person to make use
     of a dog or dogs in the hunting of or pursuing
     or taking of deer in any portion of Shelby County,
     Texas, at any time.




Prepared by Guy C. Fisher
Assistant~,Attorney,General

APPROVED:
OPINIQN~COMMITTEE

KernsTaylor,.Chairman
W. E. Allen, Co-Chairman

Sally Phillips
Harriet Burke
San Jones
Scott Garrison

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE,
First Assistant




                              -5379-